Exhibit 10.19

 

TETRA TECH, INC.

 

NOTICE OF GRANT OF STOCK OPTION

 

Tetra Tech, Inc. (the “Company”) grants to the Participant an option to purchase
the number of shares of the Company’s common stock, par value $0.01 (“Shares”),
set forth below (the “Option”) under its 2005 Equity Incentive Plan (the
“Plan”).  The Option is subject to all of the terms and conditions set forth in
this Notice and in the Stock Option Agreement attached as Exhibit A (the “Stock
Option Agreement”) and in the Plan, which are incorporated herein by reference. 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Notice and the Stock Option Agreement.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Total Number of Shares

 

 

Subject to the Option:

 

 

 

 

 

Exercise Price per Share:

 

$

 

 

 

Expiration Date:

 

 

 

 

 

Type of Option:

 

Nonqualified Stock Option

 

 

 

Vesting Schedule:

 

25% on each anniversary of the Grant Date

 

By signing below, Participant agrees to be bound by the terms and conditions of
the Plan, the Stock Option Agreement and this Grant Notice.  Participant has
reviewed the Stock Option Agreement, the Plan and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Stock Option Agreement and the Plan.

 

 

TETRA TECH, INC.

 

By:

 

 

 

 

 

 

Participant

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Stock Option Agreement

 

The Company has granted to Participant an option under the Company’s 2005 Equity
Incentive Plan (the “Plan”) to purchase the number of Shares indicated in the
attached Stock Option Grant Notice (the “Grant Notice”).

 

ARTICLE 1

 

General

 

1.1                                 Defined Terms. Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
the Grant Notice.

 

1.2                                 Incorporation of Terms of Plan. The Option
is subject to the terms and conditions of the Plan which are incorporated herein
by reference.

 

ARTICLE 2

 

Grant of Option

 

2.1                                 Grant of Option. In consideration of
Participant’s past and/or continued employment with or service to the Company or
a Subsidiary and for other good and valuable consideration, effective as of the
Grant Date set forth in the Grant Notice (the “Grant Date”), the Company
irrevocably grants to Participant the Option to purchase any part or all of an
aggregate of the number of Shares set forth in the Grant Notice, upon the terms
and conditions set forth in the Plan and this Agreement.

 

2.2                                 Exercise Price. The exercise price of the
Shares subject to the Option shall be as set forth in the Grant Notice, without
commission or other charge.

 

2.3                                 Consideration to the Company. In
consideration of the grant of the Option by the Company, Participant agrees to
render faithful and efficient services to the Company and its Subsidiaries.
Nothing in the Plan or this Agreement shall confer upon Participant any right to
continue in the employ or service of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or its Subsidiaries and a Participant.

 

--------------------------------------------------------------------------------


 

ARTICLE 3

 

Period of Exercisability

 

3.1                                 Commencement of Exercisability.

 

(a)                                  Subject to Section 3.3, the Option shall
become vested and exercisable in such amounts and at such times as are set forth
in the Grant Notice.

 

(b)                                 No portion of the Option that has not become
vested and exercisable at the date of Participant’s Termination of Service shall
thereafter become vested and exercisable, except as may be otherwise provided by
the Committee or as set forth in a written agreement between the Company and
Participant.

 

3.2                                 Duration of Exercisability. The installments
provided for in the vesting schedule set forth in the Grant Notice are
cumulative. Each such installment that becomes vested and exercisable pursuant
to the vesting schedule set forth in the Grant Notice shall remain vested and
exercisable until it becomes unexercisable under Section 3.3.

 

3.3                                 Expiration of Option. The Option may not be
exercised to any extent by anyone after the first to occur of the following
events:

 

(a)                                  The expiration of eight (8) years from the
Grant Date;

 

(b)                                 The expiration of three months from the date
of Participant’s Termination of Service, unless such termination occurs by
reason of Participant’s death or Disability; or

 

(c)                                  The expiration of one year from the date of
Participant’s Termination of Service by reason of Participant’s death or
Disability.

 

ARTICLE 4

 

Exercise of Option

 

4.1                                 Person Eligible to Exercise. Except as
provided in Sections 5.2(b) and 5.2(c), during the lifetime of Participant, only
Participant may exercise the Option or any portion thereof. After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 3.3, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

 

4.2                                 Partial Exercise. Any exercisable portion of
the Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3.

 

4.3                                 Manner of Exercise. The Option, or any
exercisable portion thereof, may be exercised solely by delivery to the Company
of all of the following prior to the time when the Option or such portion
thereof becomes unexercisable under Section 3.3:

 

(a)                                  An Exercise Notice electronically or in
writing signed by Participant or any other person then entitled to exercise the
Option or portion

 

--------------------------------------------------------------------------------


 

thereof, stating that the Option or portion thereof is thereby exercised, such
notice complying with all applicable rules established by the Committee. Such
notice shall be substantially in the form attached as Exhibit B to the Grant
Notice (or such other form as is prescribed by the Committee);

 

(b)                                 The receipt by the Company of full payment
for the Shares with respect to which the Option or portion thereof is exercised,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4; and

 

(c)                                  In the event the Option or portion thereof
shall be exercised under Section 4.1 by any person or persons other than
Participant, appropriate proof of the right of such person or persons to
exercise the Option.

 

4.4                                 Method of Payment. Payment of the exercise
price shall be by any of the following, or a combination thereof, at the
election of the Participant:

 


(A)                                  BY CASH, CHECK OR OTHER CASH EQUIVALENT
APPROVED BY THE COMMITTEE;


 


(B)                                 BY THE TENDERING OF OTHER SHARES TO THE
COMPANY OR THE ATTESTATION TO THE OWNERSHIP OF THE SHARES THAT OTHERWISE WOULD
BE TENDERED TO THE COMPANY IN EXCHANGE FOR THE COMPANY’S REDUCING THE NUMBER OF
SHARES ISSUABLE UPON THE EXERCISE OF THE OPTION.  SHARES TENDERED OR ATTESTED TO
IN EXCHANGE FOR SHARES ISSUED UNDER THE PLAN MUST BE HELD BY THE SERVICE
PROVIDER FOR AT LEAST SIX MONTHS PRIOR TO THEIR TENDER OR THEIR ATTESTATION TO
THE COMPANY AND MAY NOT BE SHARES OF RESTRICTED STOCK AT THE TIME THEY ARE
TENDERED OR ATTESTED TO.  THE COMMITTEE SHALL DETERMINE ACCEPTABLE METHODS FOR
TENDERING OR ATTESTING TO SHARES TO EXERCISE AN OPTION UNDER THE PLAN AND MAY
IMPOSE SUCH LIMITATIONS AND PROHIBITIONS ON THE USE OF SHARES TO EXERCISE
OPTIONS AS IT DEEMS APPROPRIATE.  FOR PURPOSES OF DETERMINING THE AMOUNT OF THE
OPTION PRICE SATISFIED BY TENDERING OR ATTESTING TO SHARES, SUCH SHARES SHALL BE
VALUED AT THEIR FAIR MARKET VALUE ON THE DATE OF TENDER OR ATTESTATION, AS
APPLICABLE;


 


(C)                                  BY A SPECIAL SALE AND REMITTANCE PROCEDURE
PURSUANT TO WHICH THE PARTICIPANT (OR ANY OTHER PERSON EXERCISING THE OPTION)
SHALL CONCURRENTLY PROVIDE IRREVOCABLE WRITTEN INSTRUCTIONS (I) TO A BROKERAGE
FIRM TO EFFECT THE IMMEDIATE SALE OF THE PURCHASED SHARES AND REMIT TO THE
COMPANY, OUT OF THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT DATE, SUFFICIENT
FUNDS TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES
PLUS ALL APPLICABLE TAXES REQUIRED TO BE WITHHELD BY THE COMPANY AND (II) TO THE
COMPANY TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES DIRECTLY TO SUCH
BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE TRANSACTION; OR


 


(D)                                 BY USING SUCH OTHER METHODS OF PAYMENT THAT
THE COMMITTEE, AT ITS DISCRETION, DEEMS APPROPRIATE FROM TIME TO TIME.


 

4.5                                 Conditions to Issuance of Stock
Certificates. The Company shall not be required to issue or deliver any Shares
purchased upon the exercise of the Option or portion thereof prior to
fulfillment of all of the following conditions:

 

(a)                                  The completion of any registration or other
qualification of such Shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable;

 

--------------------------------------------------------------------------------


 

(b)                                 The receipt by the Company of full payment
for such Shares, including payment of any applicable withholding tax, which may
be in one or more of the forms of consideration permitted under Section 4.4; and

 

(c)                                  The lapse of such reasonable period of time
following the exercise of the Option as the Committee may from time to time
establish for reasons of administrative convenience.

 

4.6                                 Rights as Stockholder. The holder of the
Option shall not be, nor have any of the rights or privileges of, a stockholder
of the Company in respect of any Shares purchasable upon the exercise of any
part of the Option unless and until such Shares shall have been issued by the
Company to such holder (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 2.3 of
the Plan.

 

ARTICLE 5

 

Other Provisions

 

5.1                                 Administration. The Committee shall have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.

 

5.2                                 Option Not Transferable.

 

(a)                                  Subject to Section 5.2(b), the Option may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the Shares underlying
the Option have been issued, and all restrictions applicable to such Shares have
lapsed.

 

(b)                                 Notwithstanding any other provision in this
Agreement, with the consent of the Committee, the Option may be transferred to
one or more members of the Participant’s immediate family, to trusts for the
benefit of such family members, or to partnerships in which such family members
are the only partners, or to limited liability companies in which such family
members are the only members (each a “Permitted Transferee”), provided that the
Permitted Transferee agrees in writing with the Company to be bound by all of
the terms and conditions of the Plan and this Option Agreement.

 

(c)                                  Unless transferred to a Permitted
Transferee in accordance with Section 5.2(b), during the lifetime of
Participant, only the Participant may exercise the Option or any portion
thereof. Subject to such conditions and procedures as the Committee may require,
a Permitted Transferee may exercise the Option or any portion thereof during
Participant’s lifetime. After the death of Participant, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by Participant’s personal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then applicable laws of descent and distribution.

 

--------------------------------------------------------------------------------


 

5.3                                 Notices. Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of the Secretary of the Company at 3475 E. Foothill Boulevard, Pasadena,
California 91107; and any notice to be given to Participant shall be addressed
to Participant at the address set forth in the Company’s records. By a notice
given pursuant to this Section 5.3, either party may hereafter designate a
different address for notices to be given to that party.

 

5.4                                 Governing Law; Severability. This Agreement
shall be administered, interpreted and enforced under the laws of the State of
Delaware, without regard to the conflicts of law principles thereof. Should any
provision of this Agreement be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

5.5                                 Amendments. This Agreement may not be
modified, amended or terminated except by an instrument in writing, signed by
Participant or such other person as may be permitted to exercise the Option
pursuant to Section 4.1 and by a duly authorized representative of the Company.

 

5.6                                 Successors and Assigns. The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer herein set forth in
Section 5.2, this Agreement shall be binding upon Participant and Participant’s
heirs, executors, successors and assigns.

 

5.7                                 Limitations Applicable to Section 16
Persons. Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Option
and this Agreement shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

5.8                                 Entire Agreement. The Plan and this
Agreement (including all Exhibits hereto) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Participant with respect to the subject matter hereof.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Exercise Notice

 

Effective as of today,                          , 200  , the undersigned
(“Participant”) hereby elects to exercise Participant’s option to purchase the
number of shares of common stock specified below (the “Shares”) of Tetra
Tech, Inc., a Delaware corporation (the “Company”), under the 2005 Equity
Incentive Plan (the “Plan”) and the related Stock Option Grant Notice and Stock
Option Agreement (the “Option Agreement”). Capitalized terms used herein without
definition shall have the meanings given in the Plan and, if not defined in the
Plan, the Option Agreement.

 

Grant Date:

 

 

 

 

 

Number of Shares as to which Option is Exercised:

 

 

 

 

 

Exercise Price per Share:

 

 

 

 

 

Total Exercise Price:

 

 

 

 

 

Certificate to be issued in name of:

 

 

 

 

 

Payment delivered:

 

$

(representing the full exercise price for

 

 

the Shares and any applicable withholding tax)

 

 

 

 

 

Form of Payment:

 

 

 

 

(Please Specify)

 

Participant acknowledges that Participant has received, read and understood the
Plan and the Option Agreement. Participant agrees to abide by and be bound by
their terms and conditions. Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s purchase or disposition of
the Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.

 

Participant

 

Tetra Tech, Inc.

 

 

 

 

 

 

 

 

Accepted:

 

 

 

--------------------------------------------------------------------------------